IN THE
                            TENTH COURT OF APPEALS

                                     No. 10-14-00241-CV

COLLEGE STATION MEDICAL CENTER, LLC
D/B/A COLLEGE STATION MEDICAL CENTER,
                                    Appellant
v.

ELEANOR KILASPA AND WILLIAM KILASPA,
                                   Appellees


                             From the 85th District Court
                                 Brazos County, Texas
                           Trial Court No. 13-002982-CV-85


                             MEMORANDUM OPINION


       Petitioners' petition seeking leave to appeal the trial court's interlocutory order

signed on July 30, 2014 is denied, and the appeal is dismissed for want of jurisdiction.

See TEX. R. APP. P. 28.3; 43.2(f).




                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Appeal dismissed
Opinion delivered and filed September 18, 2014
[CV06]




College Station Medical Center, LLC v. Kilaspa   Page 2